DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Grigos on 08/23/0222.
The application has been amended as follows: 
Regarding claim 1, a cable hose suitable for welding or cutting systems, comprising:
one or more conductors;
monolithic tubing that extends around and between the one or more conductors to define:
(1) one or more discrete passageways for the one or more conductors that provide a closed path from a first end of the cable hose to a second end of the cable hose for the one or more conductors; and
(2) an inner conduit configured to allow a gas to flow from the first end to the second end; and
a helical internal component extending along the monolithic tubing within the inner conduit, wherein the helical internal component has at least two segments extending radially from a central portion and collectively spanning a cross-sectional area of the inner conduit, the helical internal component being configured to introduce turbulence into the flow of the gas flowing through the inner conduit and divide the inner conduit into two or more sub-conduits.
Regarding claim 17, a welding or cutting system comprising:
a power source;
a torch assembly;
a cable hose extending between the power source and the torch assembly, the cable hose including monolithic tubing that extends around and between one or more conductors to define:
(1) one or more discrete passageways for the one or more conductors that provide a closed path for the one or more conductors to extend between the power source and the torch assembly; and
(2) an inner conduit configured to allow a gas to flow from the power source to the torch assembly; and
a helical internal component extending along the monolithic tubing within the inner conduit, wherein the helical internal component has at least two segments extending radially from a central portion and collectively spanning a cross-sectional area of the inner conduit, and the helical internal component being configured to introduce turbulence into the flow of the gas flowing through the inner conduit and divide the inner conduit into two or more sub-conduits.
Regarding claim 19, a method of forming a cable hose, comprising:
arranging one or more conductors in a specific configuration; and
overmolding an insulator onto the one or more conductors to form a monolithic tubing that extends around and between the one or more conductors to secure the one or more conductors in the specific configuration and to define an inner conduit configured to allow a gas to flow from a first end of the cable hose to a second end of the cable hose, the inner conduit having a helical internal component extending through the inner conduit, wherein the helical internal component has at least two segments extending radially from a central portion and collectively spanning a cross-sectional area of the inner conduit, and the helical internal component configured to introduce turbulence into the flow of the gas  flowing through the inner conduit and divide the inner conduit into two or more sub-conduits, and wherein the monolithic tubing provides a closed path from the first end to the second end for the specific configuration of the one or more conductors.
Claims 10 and 12 are cancelled.
Allowable Subject Matter
Claims 1, 3 – 4, 6, 9, 11, 14 – 21 are allowed.
Election/Restrictions
Claims 1, 3 – 4, 6, 9, 11, 14 – 21 are allowed. The restriction requirement between Species A - F and Species I - II  , as set forth in the Office action mailed on 09/30/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby Partially withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/30/2022 is partially withdrawn.  Claims 2, 5, and 7 - 8 , directed to invention of species  are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest art of record Cusick (US 7274001 B1) that teaches a cable hose suitable for welding or cutting systems, comprising: one or more conductors; monolithic tubing that extends around and between the one or more conductors to define: (1) one or more discrete passageways for the one or more conductors that provide a closed path from a first end of the cable hose to a second end of the cable hose for the one or more conductors; and (2) an inner conduit configured to allow a gas to flow from the first end to the second end failed to teach a helical internal component extending through the inner conduit, wherein the helical internal component has at least two segments extending radially from a central portion and collectively spanning a cross-sectional area of the inner conduit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761